                        Case 17-12560-KJC            Doc 3146        Filed 12/10/18        Page 1 of 12



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                            Chapter 11
         In re:
                                                                            Case No. 17-12560 (KJC)
         WOODBRIDGE GROUP OF COMPANIES, LLC, et
         al.,1                                                              (Jointly Administered)

                                            Debtors.                        Hearing Date:
                                                                                January 22, 2019 at 10:00 a.m. (ET)
                                                                            Objection Deadline:
                                                                                December 26, 2018 at 4:00 p.m. (ET)


         DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE SALE OF
          714 N. OAKHURST DRIVE, BEVERLY HILLS, CALIFORNIA PROPERTY OWNED
         BY THE DEBTORS FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
          OTHER INTERESTS; (II) APPROVING THE RELATED PURCHASE AGREEMENT;
                          AND (III) GRANTING RELATED RELIEF

                  Woodbridge Group of Companies, LLC and its affiliated debtors and debtors in

         possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

         Cases”) hereby move the court (this “Motion”) for entry of an order (the “Sale Order”),

         substantially in the form attached hereto as Exhibit A, pursuant to sections 105(a) and 363 of title

         11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rule 6004 of the

         Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 6004-1 of the Local

         Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

         District of Delaware (the “Local Rules”) (i) authorizing the sale (the “Sale”) of real property

         owned by the Debtor Eldredge Investments, LLC (the “Seller”) located at 714 N. Oakhurst

         Drive, Beverly Hills, California 90210 (the “Land”), together with Seller’s right, title, and

         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.
01:23942818.1
                        Case 17-12560-KJC             Doc 3146         Filed 12/10/18        Page 2 of 12



         interest in and to the buildings located thereon and any other improvements and fixtures located

         thereon (collectively, the “Improvements” and together with the Land, the “Real Property”), and

         any and all of the Seller’s right, title, and interest in and to the tangible personal property and

         equipment listed in the Purchase Agreement and remaining on the Real Property as of the date of

         the closing of the Sale (collectively, the “Personal Property” and, together with the Real

         Property, the “Property”) on an “as is, where is” basis, free and clear of any and all liens, claims,

         encumbrances, and other interests to Monsoon Blockchain Storage, Inc. (together with any

         assignee, the “Purchaser”)2 pursuant to the terms and conditions of that certain California

         Residential Purchase Agreement and Joint Escrow Instructions dated as of November 14, 2018

         (as may be amended, supplemented, or otherwise modified from time to time, the “Purchase

         Agreement”) by and between the Seller and the Purchaser, a copy of which is attached as Exhibit

         1 to the Sale Order; (ii) authorizing and approving the terms of the Purchase Agreement, and

         (iii) granting certain related relief. In support of the Motion, the Debtors respectfully represent

         as follows:

                                               JURISDICTION AND VENUE

                 1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and

         157 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to

         28 U.S.C. § 157(b) and, pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a

         final order by the Court in connection with this Motion to the extent that it is later determined

         that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

         herewith consistent with Article III of the United States Constitution. Venue is proper before the


         2
                 On October 30, 2018, the Debtors filed a motion to approve a sale of the Property to a different purchaser.
         See Docket No. 2913. That prior purchaser defaulted under the purchase agreement, and, accordingly, the Debtors
01:23942818.1
                                                                  2
                         Case 17-12560-KJC            Doc 3146       Filed 12/10/18       Page 3 of 12



        Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief

        requested herein are 105(a) and 363 of the Bankruptcy Code, Bankruptcy Rule 6004, and Local

        Rules 2002-1, 4001-2, and 6004-1.

                                                   CASE BACKGROUND

                 2.         On December 4, 2017, 279 of the Debtors commenced voluntary cases under

        chapter 11 of the Bankruptcy Code. Thereafter, on February 9, 2018, March 9, 2018, March 23,

        2018, and March 27, 2018, additional affiliated Debtors (27 in total) commenced voluntary cases

        under chapter 11 of the Bankruptcy Code (collectively, the “Petition Dates”). Pursuant to

        sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors are continuing to manage their

        financial affairs as debtors in possession.

                 3.         The Chapter 11 Cases are being jointly administered pursuant to Bankruptcy Rule

        1015(b) and Local Rule 1015-1. No trustee has been appointed in the Chapter 11 Cases. An

        official committee of unsecured creditors (the “Committee”) was appointed in the Chapter 11

        Cases on December 14, 2017 [D.I. 79]. On January 23, 2018, the Court approved a settlement

        providing for the formation of an ad hoc noteholder group (the “Noteholder Group”) and an ad

        hoc unitholder group (the “Unitholder Group”) [D.I. 357].

                                                           THE SALE

                 4.         The Property. As further detailed in the Declaration of Bradley D. Sharp in

        Support of Debtors’ Motion to 714 N. Oakhurst Drive, Beverly Hills, California Property filed

        on the date hereof (the “Sharp Declaration”), the Property consists of an approximately 7,200

        square foot single-family home situated on 0.33 acres in Beverly Hills, California. The Seller

        purchased the Property in June 2015 for a purchase price of $5,625,000 with the intention of

        renovating the Property for resale. Sharp Decl. ¶ 3. The Seller has since renovated the Property


         terminated
01:23942818.1         the purchase agreement and withdrew the prior motion. See Docket No. 2937.
                                                                 3
                        Case 17-12560-KJC              Doc 3146        Filed 12/10/18        Page 4 of 12



         and added additional square footage to the existing Improvements. Id. The Purchaser made an

         all cash offer under the Purchase Agreement to acquire the Property on an “as is” basis. Id.

         Accordingly, the Debtors have determined that selling the Property now on an “as is” basis best

         maximizes the value of the Property. Id. ¶ 4. The Property has been formally listed on the

         multiple-listing service since September 4, 2018 and has been widely marketed, including

         through various online and print media advertisements, as well as through promotional content

         on social media sites. Id. The Debtors received four other offers for the Property (in addition to

         the Purchaser’s offer) ranging from a low of $8,800,000 to a high of $10,578,000 (with the

         $10,578,000 offer having previously been accepted by the Debtors and escrow subsequently

         canceled). Id. The Purchaser’s all cash offer under the Purchase Agreement is the highest and

         otherwise best offer the Debtors have received. Id. Accordingly, the Debtors determined that

         selling the Property on an “as is” basis to the Purchaser is the best way to maximize the value of

         the Property. Id.

                  5.       The Purchase Agreement.3 On November 14, 2018, the Purchaser made an all

         cash $10,600,000 offer on the Property. Sharp Decl. ¶ 5. The Debtors believe that this purchase

         price provides significant value, and accordingly, the Seller countersigned the Purchase

         Agreement on November 16, 2018. Id. Under the Purchase Agreement, the Purchaser agreed to

         purchase the Property for $10,600,000, with a $318,000 initial cash deposit, and the balance of

         $10,282,000 to be paid as a single cash down payment due at closing. Id. The deposit is being

         held by A&A Escrow Services, Inc. as escrow agent.

                  6.       Broker’s Fees. In connection with marketing the Property, the Debtors worked

         with Coldwell Banker, a non-affiliated third-party brokerage company. A true and correct copy


         3
                  In the event of a conflict between the description of the Purchase Agreement set forth in this Motion and
         the Purchase Agreement, the Purchase Agreement shall control.
01:23942818.1
                                                                  4
                      Case 17-12560-KJC          Doc 3146      Filed 12/10/18     Page 5 of 12



         of the Residential Listing Agreement (the “Broker Agreement”) is attached hereto as Exhibit B.

         The Broker Agreement, as amended, provides the Seller’s broker with the exclusive and

         irrevocable right to market the Property for a fee in the amount of 2% of the contractual sale

         price for Coldwell Banker (the “Seller’s Broker Fee”) and 2.5% of the contractual sale price to a

         cooperating buyer’s broker (the “Purchaser’s Broker Fee” and together with the Seller’s Broker

         Fee, the “Broker Fees”). The Purchase Agreement is signed by Joyce Rey and Timothy Di

         Prizito of Coldwell Banker as the Seller’s broker and Jodee Jean Lemon of Berkshire Hathaway

         Home Services CA Properties (“Berkshire Hathaway”) as the Purchaser’s broker.

                7.      In the Debtors’ business judgment, closing the Sale with Purchaser (and paying

         the associated Broker Fees) pursuant to the offer set forth in the Purchase Agreement is the best

         way to maximize value for the Debtors’ estates and is more favorable than continuing to hold

         and market the Property for sale and thereby risking obtaining a lower purchase price for the

         Property on less favorable terms, while incurring additional carrying costs for the Property.

                8.      Other Closing Costs. In addition to the Broker Fees, the Seller must also satisfy

         certain required costs associated with the sale and transfer of title of the Property to comply with

         the Purchase Agreement (the “Other Closing Costs”). The Other Closing Costs include, but are

         not limited to, recording fees, title insurance policy costs, prorated property taxes, city and

         county transfer taxes, and other items noted on the title report for the Property. The Debtors also

         rely on outside vendors for escrow and title services in connection with property sales. In

         general, vendors are mutually agreed on by the applicable Debtors and a purchaser prior to the

         acceptance of an offer.

                9.       Absent authority to pay Other Closing Costs, the Seller will be unable to close

         the Sale and receive sale proceeds. If the Seller is unable to make these payments, the Purchaser


01:23942818.1
                                                           5
                      Case 17-12560-KJC         Doc 3146      Filed 12/10/18     Page 6 of 12



         may be entitled to rescind the Purchase Agreement or assert other remedies that could lead to

         additional and unnecessary claims. Accordingly, the Debtors seek the ability to pay Other

         Closing Costs in connection with the Sale.

                10.     Proceeds of the Sale. All proceeds of the Sale (net of the Broker Fees and Other

         Closing Costs) shall be paid to the Debtors into the general account of Debtor Woodbridge

         Group of Companies, LLC, and such net proceeds shall be disbursed and otherwise treated by

         the Debtors in accordance with the Final Order on Debtors’ Motion for Entry of Interim and

         Final Orders (I) Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, and 552 Authorizing

         Debtors to (A) Obtain Postpetition Secured Financing, (B) Use Cash Collateral, (C) Grant

         Adequate Protection to Prepetition Secured Parties; (II) Modifying the Automatic Stay;

         (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rules 4001(b) and 4001(c); and

         (IV) Granting Related Relief [D.I. 724] (the “Final DIP Order”).

                11.     The Fund Lien. The Property is subject to a lien for the benefit of Woodbridge

         Mortgage Investment Fund 3, LLC (the “Fund” and such lien, the “Fund Lien”), which secures

         indebtedness of the Seller to the Fund in connection with the purchase of the Property. The Fund

         has consented to the Sale of the Property free and clear of the Fund Lien.

                                              RELIEF REQUESTED

                12.     Pursuant to sections 105(a) and 363 of the Bankruptcy Code, the Debtors request

         entry of the Sale Order substantially in the form of Exhibit A hereto (i) authorizing the closing of

         the Sale pursuant to the Purchase Agreement, (ii) authorizing and approving the Purchase

         Agreement, and (iii) granting related relief.




01:23942818.1
                                                          6
                      Case 17-12560-KJC         Doc 3146      Filed 12/10/18     Page 7 of 12



                13.     The Debtors further request that filing of a copy of an order granting the relief

         sought herein in Los Angeles County, California may be relied upon by Fidelity National Title

         Insurance Company (the “Title Insurer”) to issue title insurance policies on the Property.

                14.     The Debtors further request authority to pay the Broker Fees out of the sale

         proceeds in an aggregate amount not to exceed 4.5% of gross sale proceeds by paying the

         Seller’s Broker Fee to Coldwell Banker and paying the Purchaser’s Broker Fee to Berkshire

         Hathaway.

                                       BASIS FOR RELIEF REQUESTED

         I.     Section 363 of the Bankruptcy Code Authorizes the Proposed Sale

                15.     Section 363(c)(1) of the Bankruptcy Code provides that where, as here, the

         Debtors are authorized to operate their business under section 1108 of the Bankruptcy Code, the

         Debtors may enter into transactions, including the sale of property of the estate, in the ordinary

         course of business, without notice or a hearing. 11 U.S.C. § 363(c)(1). Because the Debtors

         believe that the Sale is within the ordinary course of their operations, the Sale should be

         approved pursuant to section 363(c)(1).

                16.     The Debtors do not believe that section 363(b)(1), which authorizes the sale of

         property of the estate other than in the ordinary course of business, applies to the Sale. Even if

         section 363(b)(1) did apply, however, authorization of the Sale would be appropriate because the

         Debtors have a sound business justification for the Sale. See, e.g., Myers v. Martin (In re

         Martin), 91 F.3d 389, 395 (3d Cir. 1996) (noting that under normal circumstances, courts defer

         to a trustee’s judgment concerning use of property under section 363(b) when there is a

         legitimate business justification); In re Lionel Corp., 722 F.2d 1063, 1069 (2d Cir. 1983)

         (“Section 363(b) of the Code seems on its face to confer upon the bankruptcy judge virtually


01:23942818.1
                                                          7
                        Case 17-12560-KJC             Doc 3146        Filed 12/10/18         Page 8 of 12



         unfettered discretion to authorize the use, sale or lease, other than in the ordinary course of

         business, of property of the estate.”).

                 17.      In determining whether a sale satisfies the business judgment standard, courts in

         the Third Circuit require: (i) that there be sound business reasons for the sale; (ii) that accurate

         and reasonable notice of the sale be given; (iii) that the sale yield an adequate price, i.e., one that

         is fair and reasonable; and (iv) that the parties to the sale have acted in good faith. See, e.g.,

         Titusville Country Club v. Pennbank (In re Titusville Country Club), 128 B.R. 396, 399 (Bankr.

         W.D. Pa. 1991).

                 18.      The proposed Sale unquestionably satisfies the foregoing test. First, the Sale is

         supported by sound business reasons: after listing the Property on the multiple-listings service

         since September 4, 2018 and marketing the Property for sale, including through various print and

         online media advertisements and through social media promotions, the Debtors have concluded

         that selling the Property on an “as is” basis pursuant to Purchaser’s all cash offer is the best way

         to maximize value for the Debtors’ estates. Sharp Decl. ¶ 4. Second, the Debtors have provided

         reasonable and adequate notice of the sale to interested parties by serving notice of this Motion

         in accordance with Local Rule 9013-1(m), and submit that no other or further notice is

         necessary. Third, the Debtors believe that the Purchase Agreement and the purchase price

         reflected therein represent a fair and reasonable offer for the Property, which the Seller is selling

         for a price that exceeds its purchase price by $5,000,000,4 and which is a reasonable sale price

         relative to comparable properties in the market in which the Property is located. Sharp Decl. ¶ 4.

         The Debtors received offers from a total of five bidders for the Property (including the

         Purchaser), and the Purchaser’s offer was the highest and best offer the Debtors received. Id.

         4
                  This figure does not account for construction costs and other amounts spent in connection with the
         renovation of the Property.
01:23942818.1
                                                                  8
                        Case 17-12560-KJC              Doc 3146         Filed 12/10/18        Page 9 of 12



         Fourth, the Debtors submit that the Purchase Agreement was the product of good faith, arm’s-

         length negotiations between the Purchaser and the Seller. Id. ¶ 6.

                  19.      The Purchaser is not related to or an affiliate of the Debtors or any of their

         insiders or former insiders. Id. No non-debtor affiliate or current or former officer, director,

         employee, managing member or affiliate of any of the Debtors (other than Seller) is a party to, or

         broker in connection with, the Sale. Accordingly, the Debtors believe that the Purchaser should

         be entitled to the protections of section 363(m) of the Bankruptcy Code.

         II.      The Debtors Should Be Permitted to Sell the Property Free and Clear

                  20.      Pursuant to section 363(f) of the Bankruptcy Code, a debtor may sell property free

         and clear of liens, claims, encumbrances, and other interests if any one of the following

         conditions is satisfied:

                  (1)    applicable nonbankruptcy law permits the sale of such property free and clear of
                  such interest;

                  (2)      the [lienholder or claimholder] consents;

                  (3)     such interest is a lien and the price at which such property is to be sold is greater
                  than the aggregate value of all liens on such property;

                  (4)      such interest is in bona fide dispute; or

                  (5)    [the lienholder or claimholder] could be compelled, in a legal or equitable
                  proceeding, to accept a money satisfaction of such interest.

         11 U.S.C. § 363(f).

                  21.      Because section 363(f) is stated in the disjunctive, satisfaction of any one of its

         five requirements will suffice to warrant approval of the proposed Sale of the Property.5 See


         5
                   Moreover, if a holder of a lien, claim, encumbrance, or other interest receives the requisite notice of this
         Motion and does not object within the prescribed time period, such holder will be deemed to have consented to the
         proposed Sale, and the Property may then be sold free and clear of such holder’s liens, claims, encumbrances, and
         other interests pursuant to the terms proposed herein. See, e.g., Veltman v. Whetzel, 93 F.3d 517, 521 (8th Cir. 1996)
         (failure to object to notice of sale or attend hearing deemed consent to sale for purposes of section 363 of the
01:23942818.1
                                                                   9
                        Case 17-12560-KJC              Doc 3146         Filed 12/10/18         Page 10 of 12



         Folger Adam Sec., Inc. v. DeMatteis/MacGregor, JV, 209 F.3d 252, 257 (3d Cir. 2000) (section

         363(f) authorizes the sale of a debtor’s assets free and clear of all liens, claims, and interests if

         “any one of [the] five prescribed conditions” is satisfied); In re Kellstrom Indus., Inc., 282 B.R.

         787, 793 (Bankr. D. Del. 2002) (property may be sold “free and clear” if at least one of the

         subsections of section 363(f) is met); In re DVI, Inc., 306 B.R. 496, 504 (Bankr. D. Del. 2004)

         (upholding sale of debtors’ property free and clear where there was a bona fide dispute).

                  22.      The Debtors will satisfy section 363(f)(2) with respect to the Fund Lien. The

         Fund has consented to the Sale free and clear of all liens, because the Sale provides the most

         effective, efficient, and timely approach to maximizing value with respect to the Property.

                  23.      As further detailed in the Motion for Entry of Interim and Final Orders

         (I) Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, and 552 Authorizing Debtors to

         (A) Obtain Postpetition Secured Financing, (B) Use Cash Collateral, (C) Grant Adequate

         Protection to Prepetition Secured Parties; (II) Modifying the Automatic Stay; (III) Scheduling a

         Final Hearing Pursuant to Bankruptcy Rules 4001(b) and 4001(c); and (IV) Granting Related

         Relief [D.I. 22] (the “DIP Motion”), the noteholders of certain of the Debtors (the “Noteholders”)

         may assert security interests in the underlying loan documents for mortgage loans extended from

         such Debtors to the Debtor entities that individually own the Debtors’ properties. However, the

         Debtors contend that no Noteholder has perfected any such security interest. Accordingly, to the

         extent any Noteholder contends that it holds a valid lien on the Property, such lien is subject to




         Bankruptcy Code); In re Enron Corp., No. 01-16034 (AJG), 2004 WL 5361245, at *2 (Bankr. S.D.N.Y. Feb. 5,
         2004) (same); Hargrave v. Pemberton (In re Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (same); In re
         Christ Hosp., 502 B.R. 158, 174 (Bankr. D.N.J. 2013) (“Given adequate notice, failure to object to a § 363 sale has
         been found to constitute consent per § 363(f)(2) to a “free and clear” sale of the non-objector’s interests in property
         being sold.”) (citations omitted), aff’d, Civil Action No. 14-472 (ES), 2014 WL 4613316 (D.N.J. Sept. 12, 2014).

01:23942818.1
                                                                   10
                      Case 17-12560-KJC         Doc 3146       Filed 12/10/18    Page 11 of 12



         bona fide dispute, and the Debtors may sell the Property free and clear of such purported lien

         under § 363(f)(4).

                                      REQUEST FOR WAIVER OF STAY

                24.     Any delay in permitting the Debtors to close the Sale could jeopardize the Sale

         with the Purchaser and therefore would be detrimental to the Debtors, their creditors, and their

         estates. Accordingly, and to successfully implement the foregoing, the Debtors seek a waiver of

         the notice requirements under Bankruptcy Rule 6004(a) and the 14-day stay of any order

         authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h).

                                                      NOTICE

                25.     The Debtors have provided notice of this Motion to: (i) the Office of the United

         States Trustee for the District of Delaware, (ii) counsel to the DIP Lender, (iii) counsel for the

         Committee, (iv) counsel for the Noteholder Group, (v) counsel for the Unitholder Group, (vi) all

         Noteholders known by the Debtors to have interests in any loan documents associated with the

         Property, (vii) all contractors and contract counterparties known by the Debtors to have been

         associated with the Property, (viii) the Title Insurer, (ix) Coldwell Banker, (x) Berkshire

         Hathaway, (xi) A&A Escrow Services, Inc., and (xii) all parties that have requested notice in

         these Chapter 11 Cases pursuant to Local Rule 2002-1. In light of the nature of the relief

         requested herein, the Debtors submit that no other or further notice is necessary.




01:23942818.1
                                                          11
                      Case 17-12560-KJC        Doc 3146       Filed 12/10/18    Page 12 of 12



                                                  CONCLUSION

                  WHEREFORE, the Debtors respectfully request that the Court enter an order

         substantially in the form filed herewith, granting the relief requested herein and such other and

         further relief as may be just and proper under the circumstances.

         Dated:     December 10, 2018            /s/ Betsy L. Feldman
                    Wilmington, Delaware         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 Sean M. Beach (No. 4070)
                                                 Edmon L. Morton (No. 3856)
                                                 Ian J. Bambrick (No. 5455)
                                                 Betsy L. Feldman (No. 6410)
                                                 Rodney Square, 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Tel: (302) 571-6600
                                                 Fax: (302) 571-1253

                                                 -and-

                                                 KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                 Kenneth N. Klee (pro hac vice)
                                                 Michael L. Tuchin (pro hac vice)
                                                 David A. Fidler (pro hac vice)
                                                 Jonathan M. Weiss (pro hac vice)
                                                 1999 Avenue of the Stars, 39th Floor
                                                 Los Angeles, California 90067

                                                 Counsel to the Debtors and Debtors in Possession




01:23942818.1
                                                         12
